Filed 9/17/20 S.F. Deputy Sheriffs’ Assn. v. City and County of S.F. CA1/3
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                DIVISION THREE


 SAN FRANCISCO DEPUTY
 SHERIFFS’ ASSOCIATION et al.,
           Plaintiffs and Respondents,                                   A157120
 v.
 CITY AND COUNTY OF SAN                                                  (City & County of San Francisco
 FRANCISCO et al.,                                                       Super. Ct. No. CGC-17-563468)
           Defendants and Appellants.


         Plaintiffs San Francisco Deputy Sheriffs’ Association and Deputy
Sheriff Douglas Jones arbitrated the appeal of Jones’s termination with
defendant City and County of San Francisco. Plaintiffs petitioned for
enforcement of the arbitration award after then-Sheriff Vicki Hennessy
stated she would not accept the arbitrator’s decision reducing the penalty and
directing that Jones be reinstated. The trial court confirmed the arbitration
award. Defendant appeals. We will affirm.
                    FACTUAL AND PROCEDURAL BACKGROUND
         Jones was terminated from the San Francisco Sheriff’s Department in
December 2015 for misconduct. The notice of termination stated: “You have
the right to appeal this decision by so notifying me, in writing, within
twenty (20) days from December 7, 2015. The appeal of termination is



                                                               1
subject to those procedures provided for in Rule 122 of the Civil Service
Commission.” The notice was signed by then-Sheriff Ross Mirkarimi.
      San Francisco Civil Service Commission Rules, rule 122 contains
procedures related to the dismissal of “officers and employees in all classes,
except the Uniformed Ranks of the Police and Fire Departments and MTA
Service-Critical classes; or as noted or as specifically excluded, or except as
may be superceded [sic] by a collective bargaining agreement for those
employees subject to Charter Section 8.409.” (S.F. Civil Service Com. Rules
(SF CSC Rules), rule 122.) It states that a permanent employee “may be
dismissed for cause upon written charges and after having an opportunity to
be heard in her/his own defense.” (Id., art. IV, sec. 122.7.1.) It provides for a
hearing conducted by a hearing officer chosen from “organizations such as the
American Arbitration Association or the State Conciliation Service which
customarily provide hearing officers; or from a list of qualified hearing
officers certified by the Civil Service Commission . . . .” (Id., art. IV,
sec. 122.7.3.)
      On December 27, 2015, Jones sent a written notice to appeal his
termination. In the notice, Jones requested that “his appeal be heard by a
neutral arbitrator.” The next day, counsel for the San Francisco Sheriff’s
Department confirmed receipt of the notice and stated that she would send a
letter requesting a list of arbitrators. The Sheriff’s Department’s counsel
sent the letter to the State Mediation and Conciliation Service on January 5,
2016. It stated: “I am representing the San Francisco Sheriff’s Department
in a termination case and am writing to request a list of seven arbitrators for
the Arbitration Appeal of the above referenced San Francisco Sheriff’s
Deputy.”




                                         2
      The parties selected an arbitrator, Fred Butler, and proceeded to
arbitration in June 2017. During the arbitration proceedings, the parties
entered into certain stipulations regarding joint exhibits. Counsel for the
San Francisco Sheriff’s Department asked: “Joint No. 4 is just the civil
service and department rules with regard to this process which we are
following requiring just cause and requirement of a hearing officer.
Stipulated?” Counsel for Jones responded: “So stipulated.”
      The arbitrator issued a decision in October 2017. It noted that the
parties “stipulated at the hearing that the arbitrator shall have jurisdiction
to rule on all questions of law and evidence as they pertain to the grievance.”
The decision stated: “After a review of the testimony and evidence submitted
in this matter, the decision of the Department is reversed.” The arbitrator
reduced the penalty to a written reprimand and directed that Jones be
reinstated, with back pay and benefits.
      On October 27, 2017, counsel for the San Francisco Sheriff’s
Department sent an email to the arbitrator stating: “I have forwarded the
invoice in this case to our financial department. Please be advised that SFSD
will be paying the whole amount as this was a termination case.”
      On October 31, 2017, counsel for the San Francisco Sheriff’s
Department sent an email to Jones’s counsel stating: “I have been advised
that the reinstatement for Deputy [Jones] is being processed and it is
anticipated that he will start on December 16, 2017. He will receive back pay
and benefits from that date back to when he was initially separated.”
      On December 5, 2017, however, Sheriff Hennessy sent a letter to Jones.
It stated that the relevant version of the collective bargaining agreement
between the city and the San Francisco Deputy Sheriffs’ Association, in effect
from July 1, 2014, to June 30, 2019 (2014–2019 CBA), “makes clear that an



                                       3
appeals decision shall not be binding on the department when the decision is
a recommendation of a reduction in discipline.” Therefore, Sheriff Hennessy
stated she would “not accept the arbitrator’s recommendation for
reinstatement, back pay, or the reduction of discipline to a written
reprimand.” The letter concluded that Jones’s December 2015 termination
was “final.”
      The 2014–2019 CBA provided for appeal of disciplinary grievances to
the Administrative Appeals Board (Appeals Board). It stated that the
decision of the Appeals Board was binding on the parties unless the decision
recommended a reduction in discipline. In other words, Sheriff Hennessy
retained discretion to reject an Appeals Board decision that recommended a
reduction in the discipline imposed. The 2014–2019 CBA required that
appeals of disciplinary grievances follow this process. It stated that
disciplinary grievances “may not be submitted to arbitration . . . .”1
      On December 29, 2017, plaintiffs filed a complaint asserting four
causes of action against the City and County of San Francisco as well as
Sheriff Hennessy:2 (1) enforcement of arbitration award; (2) petition for writ
of mandamus; (3) damages pursuant to Government Code section 3309.5; and
(4) petition for writ of administrative mandamus. Among other things, the
complaint alleged that Sheriff Hennessy had rejected the arbitration award


      1 The current version of the collective bargaining agreement does not
require disciplinary grievances to be appealed to the Appeals Board. It now
provides that the San Francisco Deputy Sheriffs’ Association “may appeal
imposed discipline to binding arbitration . . . .” (Collective Bargaining
Agreement Between the City and County of S.F. and the S.F. Deputy
Sheriffs’ Assn. (July 1, 2019, to June 30, 2022) (2019–2022 CBA), art. I, sec. I,
par. 5, p. 8  [as of Sept. 16, 2020].)
      2   Sheriff Hennessy is not a party to this appeal.


                                         4
under the 2014–2019 CBA, but Jones’s appeal had proceeded under rule 122
as directed by the San Francisco Sheriff’s Department. The complaint alleged
that given such conduct and Jones’s reasonable reliance on that conduct,
defendants should be “estopped from contending otherwise.”
      The parties agreed to the phasing of plaintiffs’ causes of action and
sought a decision from the trial court on enforcement of the arbitration award
in the first phase. In their briefing for this first phase, plaintiffs attached
copies of past arbitrations involving the San Francisco Deputy Sheriffs’
Association and the City and County of San Francisco. Plaintiffs argued that
this evidence showed “[f]or the past two decades, at least, lengthy
suspensions and termination disciplinary actions taken by the Department
against permanent deputy sheriffs have been subject to binding arbitration.”
Defendant did not present any contrary evidence.
      On September 26, 2018, the trial court granted plaintiffs’ petition to
confirm the arbitration award. The trial court found the parties “entered into
a valid agreement to arbitrate [Jones’s] grievance of his termination of his
employment.”
      Defendants subsequently moved for reconsideration, citing authority
not contained in their earlier briefing for the proposition that neither Sheriff
Hennessy nor her representatives could enter into an arbitration agreement
that deviated from the procedures required by the 2014–2019 CBA. At the
November 27, 2018 hearing, the trial court explained that the parties’
arguments now overlapped with issues that they had agreed would not be
addressed in the first phase. On December 12, 2018, the trial court vacated
its September 26, 2018 order “without prejudice to Plaintiff [sic] bringing a
new petition to compel arbitration without any constraints to the parties as




                                         5
to phasing.” Plaintiffs renewed their petition for enforcement of the
arbitration award.
      On March 1, 2019, the trial court confirmed the arbitration award. The
trial court found that the San Francisco Sheriff’s Department had proceeded
with appeals from deputy terminations under rule 122 for 20 years. As to
Jones’s specific case, the trial court found that the San Francisco Sheriff’s
Department had confirmed the applicability of rule 122 “at every step of the
way”—in notifying Jones that his appeal was subject to the procedures in
rule 122, requesting a list of arbitrators under rule 122, and stipulating that
the arbitrator had jurisdiction under rule 122. The trial court concluded that
“[t]hese undisputed facts establish both an egregious violation of Deputy
Jones’ procedural due process rights and an equitable estoppel.”
      The trial court confirmed the arbitrator’s award for Jones. It ordered
the City and County of San Francisco to comply with the award and that a
writ of mandate would issue. On March 26, 2019, the trial court entered
judgment for the plaintiffs as their remaining causes of action were now
moot. On April 2, 2019, the trial court issued a writ of mandate, commanding
defendants to comply with the arbitrator’s decision to reinstate Jones and
award him full back pay. This appeal followed.
                                 DISCUSSION
      Defendant argues that the trial court erred for three primary reasons:
(1) Jones is not entitled to relief on the equitable estoppel theory; (2) the
2014–2019 CBA’s procedures for appeal of a disciplinary grievance afforded
Jones due process; and (3) the asserted agreement to arbitrate Jones’s appeal
was void and unenforceable as a matter of law. We address—and reject—




                                        6
defendant’s equitable estoppel argument. As this issue is dispositive, we do
not reach the other issues raised in the appeal.3
                      I.    EQUITABLE ESTOPPEL
      “The doctrine of equitable estoppel is founded on notions of equity and
fair dealing and provides that a person may not deny the existence of a state
of facts if that person has intentionally led others to believe a particular
circumstance to be true and to rely upon such belief to their detriment.” (City
of Oakland v. Oakland Police and Fire Retirement System (2014) 224
Cal. App. 4th 210, 239 (City of Oakland).)
      “Generally speaking, four elements must be present in order to apply
the doctrine of equitable estoppel: (1) the party to be estopped must be
apprised of the facts; (2) he must intend that his conduct shall be acted upon,
or must so act that the party asserting the estoppel had a right to believe it
was so intended; (3) the other party must be ignorant of the true state of
facts; and (4) he must rely upon the conduct to his injury.” (Driscoll v. City of
Los Angeles (1967) 67 Cal. 2d 297, 305 (Driscoll).)
      “Where, as here, a party seeks to invoke the doctrine of equitable
estoppel against a governmental entity, an additional element applies. That
is, the government may not be bound by an equitable estoppel in the same
manner as a private party unless, ‘in the considered view of a court of equity,

      3 Plaintiffs and defendant each filed requests for judicial notice with
their briefs. We deferred ruling on the requests until the merits of the
appeal. (See People v. Preslie (1977) 70 Cal. App. 3d 486, 493–494.) Having
now considered the requests, we deny them in full. The requests ask us to
take judicial notice of various documents related to defendant’s argument
that the asserted arbitration agreement was void and unenforceable. In light
of our conclusion that we need not address this argument, we deny the
requests for judicial notice as unnecessary to our decision. (See, e.g.,
TransparentGov Novato v. City of Novato (2019) 34 Cal. App. 5th 140, 146,
fn. 3.)


                                        7
the injustice which would result from a failure to uphold an estoppel is of
sufficient dimension to justify any effect upon public interest or policy which
would result from the raising of an estoppel.’ ” (City of Oakland, supra, 224
Cal. App. 4th 210 at p. 240, quoting City of Long Beach v. Mansell (1970) 3
Cal. 3d 462, 496–497 (Mansell).)
      “The existence of an estoppel is generally a question of fact for the trial
court whose determination is conclusive on appeal unless the opposite
conclusion is the only one that can be reasonably drawn from the evidence.”
(Driscoll, supra, 67 Cal.2d at p. 305.) “When the evidence is not in conflict
and is susceptible of only one reasonable inference, the existence of an
estoppel is a question of law.” (Ibid.)
      Here, defendant does not make any argument regarding the first two
general elements of equitable estoppel. Instead, it argues that plaintiffs fail
to establish the remaining two general elements and the additional element
for equitable estoppel against a government entity: (1) plaintiffs were not
ignorant of the 2014–2019 CBA provision requiring an appeal to be submitted
to the Appeals Board; (2) Jones has not suffered any detriment; and (3) there
is no injustice to Jones by holding him to the terms of the 2014–2019 CBA, let
alone any injustice that warrants the contravention of its appeals provision.
We address each argument in turn.
                      A.   Ignorance of True State of Facts
      Equitable estoppel requires that the party asserting estoppel be
“ignorant of the true state of facts.” (Driscoll, supra, 67 Cal.2d at p. 305.)
Defendant argues this element is not satisfied because plaintiffs cannot claim
they were ignorant of the “longstanding” 2014–2019 CBA appeals provision
which precluded binding arbitration in disciplinary cases. Defendant offers
no legal authority to support its argument.



                                          8
        We find the California Supreme Court’s analysis in Driscoll instructive
here. (Driscoll, supra, 67 Cal.2d at pp. 306–307.) In that case, widows of
retired former members of the Los Angeles Police and Fire Departments filed
an action to obtain past and future pension rights. (Id. at p. 300.) The
government defendants argued that the plaintiff widows’ claims were barred
by the statute of limitations. (Id. at p. 302.) In its analysis, the California
Supreme Court described a number of factors that may be considered in
assessing an erroneous representation by a public agency. (Id. at p. 306.)
Such factors include “whether and to what extent [the agency] is certain of
the knowledge or information it dispenses” and “whether it purports to advise
and direct or merely to inform and respond to inquiries . . . .” (Id. at p. 307.)
Considering these factors, the California Supreme Court concluded that
estoppel applied as to plaintiff widows who were advised by the pension
board that they were not entitled to receive a pension. (Id. at p. 303.) It
explained that the pension board had “purported to advise as to the legal
effect of the statutory provisions as applied to plaintiffs, rather than merely
to inform plaintiffs as to the content of the pertinent provisions.” (Id. at p.
310.)
        The California Supreme Court also described other relevant factors,
including “if there is a confidential relationship between the public entity and
the claimant” and “if the claimant is one who purports to have no knowledge
or training which would aid him in determining his rights and the public
agency purports to be informed and knowledgeable in these matters
[citations].” (Driscoll, supra, 67 Cal.2d at p. 308.) The California Supreme
Court explained that this “confidential relationship” exists when one gains
the confidence of the other and “ ‘purports to act or advise with the other’s
interest in mind.’ ” (Id. at p. 308, fn. 11.) While the trial court had made no



                                        9
specific finding as to a confidential relationship, the California Supreme
Court concluded that the plaintiff widows believed the pension board’s advice
was in their best interest and relied upon it. (Id. at p. 310.)
      Other courts have cited these Driscoll factors in applying equitable
estoppel against a governmental entity. In City of Oakland, for example, the
city petitioned for a writ of mandate against the Oakland Police and Fire
Retirement System and its board, alleging overcompensation of retirees.
(City of Oakland, supra, 224 Cal.App.4th at pp. 224–225.) The court
concluded that the city and board were equitably estopped from requiring
retirees to repay any retirement benefits based on the improper inclusion of
shift differential pay. (Id. at p. 246.) It explained that a confidential
relationship existed among the parties, and that the retirees had reasonably
relied upon the “careless” representation by the city regarding how shift
differential pay would be treated. (Id. at pp. 240–242.)
      Similarly, in Crumpler v. Board of Administration (1973) 32 Cal. App. 3d
567, 570–571, animal control officers for the City of San Bernardino sought a
writ of mandate after the retirement board determined that the officers were
not entitled to be classified as local safety members and that their
reclassification should be applied back to the date each officer became a
member of the retirement system. The appellate court concluded that the
board was estopped from reclassifying the officers retroactively, as each
officer was informed that he would be classified as a local safety member
prior to accepting employment and had been treated as such for at least five
years. (Id. at pp. 571–573.) It explained that the erroneous representation
was given to the officers without verifying its accuracy and that the officers
were ignorant of the fact that the advice was erroneous. (Id. at p. 582.)




                                        10
      Here, the Driscoll factors support our determination that Jones was
ignorant of the true state of facts regarding his appellate process. Defendant
advised Jones, in no uncertain terms, that his appeal was subject to rule 122.
The notice of termination advised Jones of his appellate rights and the
associated procedures, and Jones’s request to arbitrate demonstrates that he
believed the advice was in his best interest and relied upon it. The San
Francisco Sheriff’s Department’s counsel subsequently requested a list of
arbitrators, proceeded to arbitration, stipulated to the application of rule 122,
and confirmed after arbitration that Jones’s reinstatement was in process—
each step confirming defendant’s initial advice to Jones.
      We are not persuaded by defendant’s argument that access to the
2014–2019 CBA could have dispelled Jones’s ignorance. The undisputed
evidence shows that, in practice, the San Francisco Sheriff’s Department had
proceeded with appeals from deputy terminations under rule 122 for the past
two decades. Access to such evidence would have confirmed defendant’s
erroneous advice. In sum, we conclude that this element, Jones’s ignorance of
the true state of facts, has been satisfied.
                        B.   Reliance on Conduct to Injury
      Equitable estoppel also requires that the party asserting estoppel rely
to its injury on the conduct of the party to be estopped. (Driscoll, supra, 67
Cal.2d at p. 305.) Defendant argues this element is not satisfied because
plaintiffs cannot claim that Jones suffered any detriment since the 2014–
2019 CBA’s appeals process, not the rule 122 arbitration process, “was the
only process available to him notwithstanding the Sheriff Department’s
incorrect representations.” Defendant offers no legal authority to support its
argument.




                                        11
      The fundamental principle underlying equitable estoppel helps guide
our analysis here. In Mansell, the California Supreme Court explained that
it “perhaps most aptly expressed” the doctrine of equitable estoppel by
stating: “ ‘The vital principle is that he who by his language or conduct leads
another to do what he would not otherwise have done shall not subject such
person to loss or injury by disappointing the expectations upon which he
acted.’ ” (Mansell, supra, 3 Cal.3d at p. 488, quoting Seymour v. Oelrichs
(1909) 156 Cal. 782, 795.) From that principle, the four general elements
were established, including that the party asserting estoppel “ ‘relied directly
upon such admission, and will be injured by allowing its truth to be
disproved.’ ” (Mansell, at p. 490, quoting Boggs v. Merced Mining Co. (1859)
14 Cal. 279, 367–368.) Here, the undisputed facts in the record show that
defendant agreed to arbitrate Jones’s appeal, by directing him that the
appeal would proceed pursuant to rule 122, requesting arbitrators,
stipulating that the arbitrator had jurisdiction, and participating in the
appeal. Jones succeeded in arbitration: The arbitrator sustained his
grievance and directed that he be reinstated with backpay and benefits.
Allowing defendant to avoid this result and instead exercising discretion
under the 2014–2019 CBA to reject the decision would injure Jones by
retroactively depriving him of the ability to arbitrate his grievance pursuant
to the parties’ agreement to arbitrate and by ultimately depriving him of his
employment. Depriving Jones of his right to arbitrate is also contrary to
California’s strong policy favoring arbitration agreements and its direction
that courts “indulge every intendment to give effect to such proceedings.”
(Pacific Inv. Co. v. Townsend (1976) 58 Cal. App. 3d 1, 9.) We conclude that
this element, Jones’s reliance on defendant’s conduct to his injury, has been
satisfied.



                                       12
                     C.    Sufficient Injustice to Justify Effect
      Finally, equitable estoppel against a governmental entity requires that
“the injustice which would result from a failure to uphold an estoppel is of
sufficient dimension to justify any effect upon public interest or policy which
would result from the raising of an estoppel.” (Mansell, supra, 3 Cal.3d at pp.
496–497.) As explained in Mansell, the tension of these twin principles must
be balanced: (1) “that ‘[t]he doctrine of equitable estoppel may be applied
against the government where justice and right require it’ ” but (2) “an
estoppel will not be applied against the government if to do so would
effectively nullify ‘a strong rule of policy, adopted for the benefit of the
public . . . .’ ” (Id. at p. 493, quoting Driscoll, supra, 67 Cal.2d at p. 306, and
San Diego County v. California Water & Tel. Co. (1947) 30 Cal. 2d 817, 829–
830.) Defendant argues that both principles weigh against application of
equitable estoppel here.
      First, defendant argues that there is no injustice in holding Jones to
the terms of the 2014–2019 CBA, as negotiated with the San Francisco
Deputy Sheriffs’ Association on behalf of deputies such as Jones. We
disagree. Courts have recognized that a party suffers injustice when its
opposing party participates in arbitration without objection and then, only
after losing in arbitration, argues that the underlying agreement is illegal.
      In Moncharsh v. Heily & Blase (1992) 3 Cal. 4th 1, 29, the plaintiff had
petitioned to vacate and modify an arbitration award, arguing that his
underlying employment agreement was illegal and in violation of public
policy. The California Supreme Court determined that plaintiff had raised
the argument with the arbitrator, but concluded that the issue would have
been waived if he had failed to do so. (Id. at p. 30.) It explained: “[W]e
cannot permit a party to sit on his rights, content in the knowledge that



                                         13
should he suffer an adverse decision, he could then raise the illegality issue
in a motion to vacate the arbitrator’s award. A contrary rule would condone a
level of ‘procedural gamesmanship’ that we have condemned as ‘undermining
the advantages of arbitration.’ ” (Ibid.) Such injustice has also been
recognized in applying equitable estoppel. (Lovret v. Seyfarth (1972) 22
Cal. App. 3d 841, 846 [concluding that party was estopped from claiming she
was not a party to the arbitration, in accordance with “the general principle
that one cannot blow hot and cold at various stages of a given proceeding”].)
      Here, we agree with the trial court that the undisputed facts show that
defendant confirmed the applicability of rule 122 and its arbitration process
“at every step of the way—before, during and after.” The notice of
termination stated Jones’s appeal was subject to rule 122. Jones’s notice of
appeal was accepted. A letter was sent to the State Mediation and
Conciliation Service requesting a list of arbitrators. Defendant participated
in the arbitration. Defendant entered into stipulations regarding
applicability of rule 122 and the jurisdiction of the arbitrator. It began
processing Jones’s reinstatement. The 2014–2019 CBA appeals process issue
was not raised until almost two months after defendant had lost the
arbitration. Further, the issue was raised by the new Sheriff Hennessy in
her letter purporting to reject the arbitrator’s decision. On this record, we
conclude that injustice would result from a failure to apply estoppel here.
      Second, defendant argues that equitable estoppel is improper
regardless of any injustice because application of the doctrine would
contravene a statutory limitation: the 2014–2019 CBA appeal procedures, as
codified by city ordinance. Defendant relies on McGlynn v. State of California
(2018) 21 Cal. App. 5th 548 (McGlynn) to support its position.




                                       14
      In McGlynn, six judges were elected to the superior court in midterm
elections but did not take office until six months later. (McGlynn, supra, 21
Cal.App.5th at p. 551.) During that six-month period, the California Public
Employees’ Pension Reform Act of 2013 (PEPRA) became effective. (Id. at p.
552.) The judges filed a petition for writ of mandate to be included in the pre-
PEPRA system, as the PEPRA system contained less favorable retirement
provisions. (Id. at pp. 552–553.) They argued that equitable estoppel should
be applied because state personnel represented that their retirement benefits
would be governed by the pre-PEPRA system, and the judges relied on those
representations in deciding to leave private practice and go into public
service. (Id. at p. 553.) The court rejected the argument, determining that
application of equitable estoppel in such a context would require the system
administrators “to act in excess of statutory authority.” (Id. at p. 562.) The
court cited City of Oakland for the proposition that equitable estoppel is
“improper when application of the doctrine would contravene a ‘statutory
limitation.’ ” (Id. at p. 561, quoting City of Oakland, supra, 224 Cal.App.4th
at p. 243.)
      In City of Oakland, the city petitioned for writ of mandate regarding
overcompensation of retirees but also sought retroactive relief, including a
determination regarding the proper manner for recovering those
overpayments from retirees. (City of Oakland, supra, 224 Cal.App.4th at pp.
224–225.) The city argued that estoppel was improper because it would
enlarge the statutory power of the board, requiring it to act in violation of the
city charter. (Id. at p. 243.) The court acknowledged the “line of cases
holding that estoppel cannot lie to contravene any statutory limitation on an
agency’s authority” and that “were we dealing with the prospective
application of estoppel on these facts, we might well find this authority



                                       15
controlling . . . .” (Ibid.) The court explained that it was dealing with a
retroactive issue: the treatment of overpayments already issued to retirees by
the board. (Id. at p. 244.) Given this backdrop, the court determined that
application of equitable estoppel was appropriate. (Ibid.)
      We find the reasoning in City of Oakland persuasive on the undisputed
facts in the record. Here, the government conduct that allegedly violated the
2014–2019 CBA’s appeal procedures has already occurred. The San
Francisco Sheriff’s Department directed that Jones’s appeal proceed under
rule 122. Defendant participated in the arbitration and stipulated that the
arbitrator had jurisdiction to rule on all questions of law and evidence as they
pertain to the grievance. Defendant now seeks to retroactively correct this
past conduct. As in City of Oakland, we conclude that this backdrop supports
the application of equitable estoppel.
      Moreover, any broader public interest or policy concern regarding the
application of equitable estoppel here is minimal because the 2014–2019 CBA
is no longer in effect. Four months after the trial court confirmed the
arbitration award for Jones, a new version of the collective bargaining
agreement went into effect that allows for the arbitration of disciplinary
grievance appeals. (See 2019–2022 CBA, art. I, sec. I, pp. 5–10.) As the trial
court aptly foreshadowed: “Issues as to how future terminations of sheriff’s
deputies may be appealed need not be reached in Deputy Jones’ case.”
      In sum, we conclude that defendant is equitably estopped from
challenging its agreement to arbitrate the appeal of Jones’s termination and
the trial court did not err in confirming the arbitration award on this basis.
                                DISPOSITION
      The judgment is affirmed. Plaintiffs are entitled to their costs on
appeal. (Cal. Rules of Court, rule 8.278(a)(1), (2).)



                                         16
                                                       _________________________
                                                       Jackson, J.


WE CONCUR:


_________________________
Fujisaki, Acting P. J.


_________________________
Petrou, J.




A157120/San Francisco Deputy Sheriffs’ Assn. v. S.F.




                                                17